Opinion issued October 25, 2012




                                     In The
                              Court of Appeals
                                     For The
                          First District of Texas

                              NO. 01-12-00082-CR
                                   ____________

                 TERAN HARRISON GONZALEZ, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 272nd District Court
                            Brazos County, Texas
                   Trial Court Cause No. 10-01697-CRF-272

                          MEMORANDUM OPINION

      Appellant, Teran Harrison Gonzalez, pleaded guilty without an agreed

punishment recommendation to the charge of knowingly possessing, with intent to

deliver, a controlled substance, namely cocaine, in the amount of 4 grams or more

but less than 200 grams. See TEX. HEALTH & SAFETY CODE ANN. § 481.102(3)(D);

§ 481.112(a), (d) (West 2010). The trial court found appellant guilty and, after
preparation of a pretrial sentence investigation report and a hearing on punishment,

the trial court assessed punishment at 10 years’ confinement. Appellant timely filed

a notice of appeal.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with an Anders brief stating that the record presents no reversible error and

therefore the appeal is without merit and is frivolous. See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967).

      Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; see also

High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978). Counsel discusses the

evidence adduced at the trial, supplies us with references to the record, and provides

us with citation to legal authorities. Counsel indicates that she has thoroughly

reviewed the record and that she is unable to advance any grounds of error that

warrant reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell v. State,

193 S.W.3d 153, 154 (Tex. App.—Houston [1st Dist.] 2006, no pet.).

      Here, counsel’s brief reflects that she delivered a copy of the brief to

appellant and informed him of his right to examine the appellate record and to file a

response. See In re Schulman, 252 S.W.3d 403, 408 (Tex. Crim. App. 2008).

Appellant has not filed a pro se response.


                                             2
      We have independently reviewed the entire record, and we conclude that no

reversible error exists in the record, that there are no arguable grounds for review,

and that therefore the appeal is frivolous. See Anders, 386 U.S. at 744, 87 S. Ct. at

1400; Garner v. State, 300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (explaining

that frivolity is determined by considering whether there are “arguable grounds” for

review); Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005)

(emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether the appeal is wholly frivolous); Mitchell, 193
S.W.3d at 155. An appellant may challenge a holding that there are no arguable

grounds for appeal by filing a petition for discretionary review in the Court of

Criminal Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.

      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.1 Attorney Nelda F. Williams must immediately send the notice required

by Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice with the

Clerk of this Court. See TEX. R. APP. P. 6.5(c).

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).

1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Bledsoe, 178 S.W.3d at 826–27.
                                           3